DETAILED ACTION
Status of the Claims
	Claims 71-97 are pending in this application. Claims 71-97 are under examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
The instant application, which is a national stage entry of PCT/IB2017/001383 filed on 10/05/2017, which claims priority from the provisional application 62405131 filed on 10/06/2016. 
Information Disclosure Statement
The information disclosure statement from 04/28/2021 has been considered by the examiner.
Rejections Withdrawn
	The rejections under USC 103 over Ohlstein are withdrawn per applicant’s amendment of adding “wherein the core particle is drug-free” to claim 71. 
Rejections Maintained - Modified as necessitated by Applicant’s amendments
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 71-75, 77, 79, 89-97 are rejected under 35 U.S.C. 103 as being unpatentable over Fretzen et al (US20160310559A1, effective filing date 12/11/2013) and Rivkin et al (Lubiprostone: Chloride Channel Activator for Chronic Constipation, Clinical Therapeutics/Volume 28, Number 12, 2006).
Regarding claim 71, Fretzen teaches pharmaceutical compositions that are enteric coated beads (para 22) comprising linaclotide as the drug wherein linaclotide is a treatment for irritable bowel syndrome with constipation (IBS-c) and chronic idiopathic constipation (CIC) (para 6). Fretzen also teaches that the core beads are coated with linaclotide and polymeric subcoat (para 22). Fretzen also teaches that that the stability of delayed release compositions of linaclotide can be increased or improved by including in the compositions a suitable amount of a polymer component (para 25) wherein the polymer component is polyvinyl pyrrolidone (PVP) or polyvinyl pyrrolidone-co-vinyl acetate (vinylpyrrolidone-vinylacetate copolymer) (para 34). Regarding the “wherein the core particle is drug-free” limitation, Fretzen does not disclose that the core particle is not drug-free. Fretzen recites that “core beads which have been coated with linaclotide” (para 22) and in table 1 where Fretzen discloses a linaclotide core bead composition, it is recited in asterisk (*) “water is removed during the coating 
Regarding claim 72, Fretzen teaches a drug formulation where the core is made up of microcrystalline cellulose particles (table 36).
Regarding claim 74, Fretzen teaches 0.05 µg for the drug in the composition (para 23). 
Regarding claim 75, Fretzen teaches ratio of polymer (e.g., PVP or PVA) to linaclotide between 10:1 and 300:1, for example, between 80:1 and 200:1, between 100:1 and 18.0:1, or even between 110:1 and 150:1, between 100:1 and 500:1, for example, between 200:1 and 400:1, between 250:1 and 350:1, or even between 300:1 and 350:1 (para 33). 
Regarding claim 77, Fretzen teaches a sub coat layer (sealant) layer on top of drug layered beads with PVP (para 150). 
Regarding claim 79, Fretzen teaches outer coats that are methacrylate based polymers (para 158). 
Regarding claim 89, Fretzen teaches plurality of multi-layer beads (example 3) wherein beads have at least a sub-coat (para 145) and another coat (para 148) wherein the beads also comprise pharmaceutically acceptable excipients such as polyethylene glycol (para 150). 
Regarding claim 90, Fretzen teaches that a plurality of beads are placed in a capsule (para 158). Fretzen also teaches sachet (para 95).
Regarding claim 91, Fretzen teaches that a sachet comprising the composition is opened and the contents are sprinkled (equivalent to a sprinkle capsule) (para 95). 
Regarding claim 92, Fretzen teaches concentrations for the drug in the composition to be 1 µg, 1.5 µg, 2 µg, 2.5 µg, 3 µg, 3.5 µg, 4 µg, 4.5 µg, 5 µg, 7.5 µg, 9 µg, 1 µg, 15 µg, 20 µg, 25 µg, 30 µg, 35 µg, 36 µg, 40 µg, 45 µg, 50 µg, 60 µg, 72 µg, 75 µg (para 23).

Regarding claims 71, 73 and 93, Fretzen does not teach “a drug selected from the group consisting of a 15-keto prostaglandin drug, a 13,14-dihydro prostaglandin drug, and a 13,14-dihydro-15-keto prostaglandin drug” or lubiprostone. 
Regarding claims 71, 73 and 93, Rivkin teaches lubiprostone (title, abstract). 
Additionally, regarding claims 92-93, Rivkin teaches 24 µg of lubiprostone to be administered to patients. Regarding claim 96, Rivkin teaches a method of treatment for constipation (abstract) and constipation-predominant irritable bowel syndrome (page 2017, future directions). Regarding claim 97, Rivkin teaches a method of treatment for elderly patients (geriatric) (page 2017, special populations). 
It would have been obvious to one of ordinary skill in the art at the time of instant filing to have combined the teachings of Fretzen and Rivkin to arrive at the instant invention. Rivkin provides the lubiprostone’s ability to improve constipation symptoms for patients (conclusion) while Fretzen provides for treatment of bowel conditions like constipation. One would be motivated to incorporate the teachings of Rivkin into the teachings of Fretzen with reasonable expectation of successfully to achieve a working drug formulation to treat constipation having lubiprostone as a pharmaceutical ingredient for this purpose.

Claims 76, 78 and 80-88 in addition to claims 71-75, 77, 79 and 89-97 are rejected under 35 U.S.C. 103 as being unpatentable over Fretzen et al (US20160310559A1, effective filing date .
Regarding claims 71-75, 79 and 89-97, Fretzen and Rivkin teach as discussed above. 
Regarding claims 80-83, Fretzen teaches pharmaceutical compositions that are enteric coated beads (para 22) comprising linaclotide as the drug wherein linaclotide is a treatment for irritable bowel syndrome with constipation (IBS-c) and chronic idiopathic constipation (CIC) (para 6). Fretzen also teaches that the core beads are coated with linaclotide and polymeric subcoat (para 22). Fretzen also teaches that that the stability of delayed release compositions of linaclotide can be increased or improved by including in the compositions a suitable amount of a polymer component (para 25) wherein the polymer component is polyvinyl pyrrolidone (PVP) or polyvinyl pyrrolidone-co-vinyl acetate (vinylpyrrolidone-vinylacetate copolymer) (para 34).
Regarding claims 80-83, Rivkin teaches Rivkin teaches lubiprostone (title, abstract).
Regarding claim 84, Fretzen teaches pharmaceutically acceptable excipients such as polyethylene glycol (para 150) and talc (example 5). 
Regarding claims 85-86, Fretzen teaches 0.05 µg for the drug in the composition (para 23).
Regarding claim 87-88, Fretzen teaches ratio of polymer (e.g., PVP or PVA) to drug between 200:1 and 400:1, between 250:1 and 350:1, or even between 300:1 and 350:1 (para 33). 
Regarding claims 76 and 80-88, Fretzen doesn’t teach a barrier layer between drug and core comprising a polymer selected from the group consisting of polyvinylpyrrolidone, vinylpyrrolidone-vinylacetate copolymer, and a mixture thereof, butyl methacrylate and lubiprostone. 
Regarding claim 78, Fretzen doesn’t teach a polymer that insoluble at a pH ranging from 5 to 8 and is soluble at pH ranging from 1 to 4, or a polymer that is insoluble at a pH ranging from 6 to 8 and is soluble at pH ranging from 1 to 5.

Regarding claims 78-79, Duffield teaches Eudragit E100 as an outer coat (para 630) which is a methacrylate based polymer that is only soluble below pH 5.
Regarding claim 80, Duffield teaches pharmaceutical compositions which are drug-layered microparticles (para 355) wherein the inert cores of these particles are coated with an osmotic sub-coat (equivalent to barrier layer in the instant claim) including a polymeric binding agent (para 355) wherein said polymeric binding agent is selected from polyvinyl pyrrolidone (PVP) and polyvinylpyrrolidone-vinylacetate (vinylpyrrolidone-vinylacetate copolymer). Duffield also teaches that there is a controlled release coat (equivalent to the sealent layer in the instant claim because the controlled release coat surrounds the semipermeable membrane which surrounds the core) (para 462-463) wherein said controlled release coat includes polyvinylpyrrolidone (para 470). 
Regarding claim 81, Duffield teaches pharmaceutical compositions which are drug-layered microparticles (para 355) with a core (para 121) wherein the inert cores of these particles are coated with an osmotic sub-coat (equivalent to barrier layer in the instant claim) including a polymeric binding agent (para 355) wherein said polymeric binding agent is selected from polyvinyl pyrrolidone (PVP) and polyvinylpyrrolidone-vinylacetate (vinylpyrrolidone-vinylacetate copolymer). Duffield also teaches a rapidly dissolving coat (equivalent to sealent layer in the instant claim because the rapidly dissolving coat goes between the semipermeable membrane and the controlled release coat meaning it goes in top of layers of barrier and drug/polymer) (para 478) wherein the rapidly dissolving coat can be made 
Regarding claim 82, Duffield teaches as discussed in the previous paragraph and also teaches butyl methacrylate (para 488) as a component of a layer for increasing the hydrostatic pressure which can interact with water and/or an aqueous biological fluid, swell and retain water within their structure (equivalent to outer layer in the instant claim) (para 488). 
Regarding claim 83, Duffield teaches adding at least one pharmaceutically acceptable excipient to a layer (para 493). 
Regarding claim 84, Duffield teaches talc (para 21, 194) and polyethylene glycol (para 178, 203, 623).
Regarding claim 87, Duffield teaches a coating suspension comprising a drug and vinylpyrrollidone-vinyl acetate copolymer present in an amount of 1 part of drug per about 1.25 part of vinylpyrrollidone-vinyl acetate copolymer (para 194). 
It would have been obvious to one of ordinary skill in the art at the time of instant filing to have combined the teachings of Fretzen, Rivkin and Duffield to arrive at the instant invention. Rivkin provides the lubiprostone’s ability to improve constipation symptoms for patients (conclusion). One would be motivated to incorporate the teachings of Rivkin into the teachings of Fretzen with reasonable expectation of successfully to achieve a working drug formulation to treat constipation. Duffield provides microparticle drug formulations with coats that achieve various controlled release profiles that are highly adjustable (para 385) where Fretzen and Rivkin motivate a layered microparticle of drug. One would be motivated to incorporate the teachings of Duffield into the teachings of Fretzen and Rivkin with reasonable expectation of successfully achieving a drug formulation comprising lubiprostone with the desired controlled release profile.
Response to Arguments




    PNG
    media_image1.png
    418
    635
    media_image1.png
    Greyscale

	Applicant’s argument is acknowledged but is not found persuasive. As explained above in the modified 103 rejection, Fretzen does teach a core particle that is drug-free. Fretzen discloses the drug to be coated onto the core particle which makes the core particle itself, drug-free. It is simply a layer on top of the drug-free core particle. For this reason, the rejections are maintained. 

Conclusion
	No claims are allowed. 
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALPARSLAN ASAN whose telephone number is (571)270-1662.  The examiner can normally be reached on 8am-5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571)272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/A.A./               Examiner, Art Unit 1613          

/MARK V STEVENS/               Primary Examiner, Art Unit 1613